Citation Nr: 1220845	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-11 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Celli






INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's posttraumatic stress disorder was manifested by depression, survivor's guilt, nightmares, intrusive thoughts, insomnia, decreased energy, hypervigilance, decreased interest in hobbies and social activities, feelings of detachment and loneliness, emotional numbing, exaggerated startle response, constricted affect, homicidal ideation, and impaired concentration.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) arises from his disagreement with the initial evaluation assigned to this  disability following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner took into account the Veteran's statements and treatment records; the examination included a review of the Veteran's military, occupational, and social histories; and the clinical evaluation included a mental status examination.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from March 1968 to February 1970.  The Veteran submitted a claim of entitlement to service connection for PTSD in February 2010.  Service connection was granted for PTSD in June 2010, and a 30 percent evaluation was assigned thereto, effective February 24, 2010.  The Veteran perfected an appeal of this decision, seeking an initial evaluation in excess of 30 percent.  The claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to 

complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe 

obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id. 

The record reveals that the Veteran sought treatment at a Vet Center from March 2010 to May 2010.  The March 2010 intake assessment shows that the Veteran felt anxious, depressed, guilty, lonely, and isolated.  The Veteran reported that he lacked motivation and could not sleep for more than two hours at a time.  The Veteran reported recurring dreams and intrusive thoughts of his military service in Vietnam.  The Veteran stated that he remained isolated, had trouble relating to others, and worked at night because of his inability to sleep.  The record reveals that the Veteran had exaggerated startle response and experienced hypervigilance.  The assessment shows that the Veteran had chronic PTSD, with a history of persistent symptoms of PTSD for over 10 years, and that he was seeking assistance in alleviating his social isolation.    

In June 2010, the Veteran underwent a VA psychiatric evaluation to ascertain the presence of PTSD and, if present, the severity and etiology thereof.  The Veteran described his military experiences and his in-service stressors.  The Veteran reported daily nightmares, difficulty sleeping, frequently intrusive thoughts and memories, severe survivor's guilt, numbness, detachment, hypervigilance, nervousness, depression, social isolation, and homicidal ideation at times.  The Veteran denied drug or alcohol abuse, any significant family psychiatric history, and exposure to traumatic non-military events.  The Veteran reported previously having seen a psychiatrist at a VA Medical Center approximately two to three times and was prescribed medication for sleep and nightmares.  He had been following up with a psychologist once a week for the past five to six months at the Vet Center.  Concerning his work history, the Veteran stated that he had never been fired but was written up on one occasion at his current job for a verbal confrontation with another employee.  In terms of his social history and activities, the Veteran reported 

that he had never been married and had two children with different mothers.  The Veteran stated that relationships generally had not worked for him, and that he did not have any friends or people to be around.  The Veteran reported doing "nothing" but cleaning the house, eating, and listening to music.  He denied engaging in any activities or leisure pursuits and reported that his work was his life.  The VA examiner found that the Veteran appeared younger than his stated age, was neatly dressed, and properly groomed.  The Veteran was pleasant and cooperative, with a depressed mood and a tearful affect at times.  The Veteran's speech was at a normal rate and low volume.  Impairment in perception was not shown.  The Veteran demonstrated coherent and organized thought processes.  Suicidal ideation was denied, and homicidal ideation was reported, with no intent plans, and described as under control.  The VA examiner found that there was no evidence of psychosis and that the Veteran's symptoms did not appear to have impacted his occupational functioning, although he used work as his life.  The VA examiner found that the Veteran reported PTSD symptoms, nightmares, intrusive thoughts and memories, depression, heightened anxiety, and hypervigilance that impact his functioning outside of work life.  The diagnosis was PTSD, with a GAF score of 55 assigned.

At a July 2010 mental health consultation, the Veteran reported a longstanding history of nightmares, always related to Vietnam.  He stated that he sometimes felt depressed because he was isolated and had no friends, and that this feeling often lasted for a few days.  He reported that he enjoyed going to his church.  He denied suicidal ideation, homicidal ideation, and delusions.  He reported problems focusing, low energy, and guilt for not being injured or killed in Vietnam.  The Veteran also stated that he was not able to establish emotional closeness with people.  He reported emotional numbing and intrusive thoughts.  The psychiatrist noted that the Veteran was dressed appropriately, had a sad expression and constricted affect, and was cooperative, with evasive eye contact.  The diagnosis was PTSD, with a poor social support system, and a GAF score of 60 was assigned.

An August 2010 treatment record reveals that the Veteran reported his sleep had improved with medication, although nightmares were still present.  He stated that although he could retire, he would not like to because he did not know "what he 

would do all day."  The Veteran's chief complaints at that time were loneliness and isolation.  The Veteran denied any suicidal or homicidal ideation.  The examiner observed that the Veteran was amotivated and anhedonic.  The examiner found that the Veteran's mood was "so-so," with a restricted affect.  The Veteran was described as cooperative, with evasive eye contact, limited insight, and fair judgment.  The diagnosis was PTSD.  A GAF score was not assigned.  Mental health examinations conducted in connection with the August 2010 treatment record show positive scores on testing for moderate depression. 

A September 2010 treatment record shows that the Veteran reported he could sleep well but still had a lot of nightmares without medication.  The Veteran stated that he did not have a lot of friends and family, was lonely, and had less energy and motivation.  The Veteran reported that he did go to church and liked listening to gospel music.  The Veteran denied any auditory/visual hallucinations; paranoia, suicidal ideation; homicidal ideation; and delusions.  The Veteran was fairly groomed, calm, and cooperative.  He made good eye contact, with a weak mood and linear thought processes.  The Veteran's reliability was fair, his impulse control was good, and his insight and judgment were fair.  The diagnosis was PTSD; a GAF score was not assigned.

Additionally, in September 2010, a statement from his Vet Center counselor stated that he had administered two clinical diagnostic instruments, which showed a need for professional treatment, severe depression, and a severe level of impairment in functioning.  The Veteran's combat trauma affected multiple life areas, including "work, household chores and duties, relationships with friends, fun and leisure activities, relationships with family, sex life, general satisfaction with life, and overall level of functioning in all areas of life."  The Veteran reported depression, feelings of grief and loss, disturbing memories, trouble sleeping that was usually associated with intrusive imagery in the form of bad dreams or nightmares, survival guilt feelings, hypervigilance or hyperarousal, emotional numbing, and poor concentration.  The Veteran reported that his symptoms had caused problems for him in the workplace and with his personal relationships.  The Veteran had related an incident that occurred a few years ago when the Veteran was the target of 

disciplinary action at work following a near-violent racial dispute with a coworker.  The Veteran added that he "got fired once from this same job five years ago but the union got me back in."  A GAF score of 35 was assigned for "major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."
A November 2010 treatment record shows the Veteran reported sleeping better and improvement in his anxiety.  The Veteran stated that he still had nightmares toward the end of his sleep.  The Veteran reported his mood as "sad and lonely," and rated his level of depression on a scale as five out of ten.  The Veteran reported a loss of interest, but denied hopelessness and worthlessness.  The Veteran continued to report intrusive thoughts, hypervigilance, and being easily startled.  The Veteran denied manic, anxiety, psychotic symptoms, suicidal ideation, and homicidal ideation.  The Veteran reported that he continued to work as a machine operator and that he worked nights Monday through Friday.  The diagnosis was PTSD, with a GAF score of 65 assigned.

A March 2011 treatment record shows that the Veteran reported feeling good.  He denied suicidal ideation/intentions, homicidal ideation/intentions, auditory/visual hallucinations, and paranoid ideation.  The Veteran reported a good appetite and sleep, and denied symptoms of depression, mania, psychosis, and anxiety.  The  Veteran appeared calm, relaxed, stable, in good control, and without any distress.  

The Veteran's GAF scores during the pendency of this appeal ranged from 35 to 65.  These scores indicate a range of mild to serious symptoms.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).
 
Throughout the pendency of this appeal, the Veteran's PTSD was manifested by depression, survivor's guilt, nightmares, intrusive thoughts, insomnia, decreased energy, hypervigilance, decreased interest in hobbies and social activities, feelings of detachment and loneliness, emotional numbing, exaggerated startle response, constricted affect, homicidal ideation, and impaired concentration.  However, the Veteran's speech was coherent and goal-directed, and without evidence of psychosis.  The Veteran denied suicidal ideation, as well as hallucinations and delusions.  The Veteran exhibited fair insight and judgment.  While there were times wherein the Veteran's GAF score improved or worsened, the symptoms manifested by his PTSD remained largely constant.  As such, based on all the evidence that bears on occupational and social impairment due to the Veteran's service-connected PTSD, including his GAF scores, the Board finds that a 50 percent evaluation is warranted throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.  The evidence of record does not show suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Although the symptoms provided by the diagnostic codes are examples of the type and degree of the effects of the symptoms that would justify a 70 percent evaluation, the Board finds that the manifestations of the Veteran's service-connected PTSD do not provide objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The objective evidence of record demonstrates that the Veteran was neatly-groomed and dressed, alert, oriented, cooperative, had no thought disorder, no loosened association, no flight of ideas, no hallucinations or delusions, no obsessions, no compulsions, and no phobias.  The Veteran had appropriate personal hygiene, coherent and goal-directed speech, no evidence of 

psychosis, and fair insight and judgment.  Further, the Veteran has been employed full time with the same company for ten years, with only one reported problem in his occupational history.  As such, the Board finds that a 70 percent evaluation is not for assignment, and accordingly, a 50 percent evaluation, but no more, is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of 

occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by depression, survivor's guilt, nightmares, intrusive thoughts, insomnia, decreased energy, hypervigilance, lack of interest in hobbies and social activities, feelings of detachment and loneliness, emotional numbing, exaggerated startle response, constricted affect, and impaired concentration.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture presented by a 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective during which the Veteran's PTSD has varied to such an extent that a rating greater or less than the 50 percent evaluation assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against an initial evaluation in excess of 50 percent evaluation assigned herein at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


